Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Memorandum: The court erroneously allowed the jury to predicate negligence on the defendant’s violation of a common-law duty (irrespective of the building ordinances) to furnish proper exits. In our opinion no such duty toward this plaintiff existed. The only basis for a finding of negligence in this case on the record before us is in the violation *634of the applicable provisions of the building code or ordinance. All concur. (The judgment is for plaintiff in an action for personal injuries sustained while escaping from a fire in a rooming house. The order denies a motion for a new trial.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.